                                                                                                       FILED
                                                                                              2021 Jun-21 PM 02:21
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

 THOMAS GADDIS,                                  )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )    Case No. 1:21-cv-00587-RDP-SGC
                                                 )
 THE BAR ASSOCIATION,                            )
                                                 )
        Defendant.                               )

                                 MEMORANDUM OPINION

       On May 26, 2021, the Magistrate Judge entered a Report and Recommendation

recommending the claims asserted by Thomas Gaddis in this action be dismissed. (Doc. 2). The

Report and Recommendation noted that while it was unclear whether Gaddis asserted claims under

42 U.S.C. § 1983 or sought habeas relief under 28 U.S.C. § 2254. (Id.). Nevertheless, the

Magistrate Judge recommended that his claims were subject to dismissal under both statutes. (Id.).

Gaddis responded by completing and filing a form petition for writ of habeas corpus under 28

U.S.C. § 2254. (Doc. 3). Although his initial pleading named “The Bar Association” as the sole

defendant, the more recent filing names Talladega County Sheriff Jimmy Kilgore as the only

respondent. (Doc. 3).

       Gaddis’s most recent filing clarifies that he seeks habeas relief pursuant to § 2254.

However, whether construed as an amended petition or as objections to the Report and

Recommendation, Gaddis’s claims are due to be dismissed for the reasons noted in the Report and

Recommendation.      Specifically, the Magistrate Judge concluded any habeas claims Gaddis

asserted were unexhausted in state court. (Doc. 2 at 4-5). Gaddis’s most recent filing confirms

the Magistrate Judge’s conclusion in this regard. (See Doc. 3 at 2 (noting Gaddis did not challenge
his conviction or sentence via direct appeal); id. at 5 (noting Gaddis did not appeal the denial of

his state court habeas petition); id. at 6-12 (indicating Gaddis did not fully exhaust his federal

habeas claims in Alabama courts)). Indeed, the substance of Gaddis’s filing largely repeats his

conclusory allegations that he has been targeted for kidnapping and murder by a group of corrupt

Talladega County officials. (Doc. 3 at 6-9).

       After careful consideration of the record in this case, including the Magistrate Judge’s

Report and Recommendation and Gaddis’s June 14, 2021 filing (Doc. 3), the court ADOPTS the

Report of the Magistrate Judge and ACCEPTS her Recommendations. To the extent Gaddis’s

June 14, 2021 filing can be construed as objections, the objections are OVERRULED. (Doc. 3).

In accordance with the Recommendation, the court concludes Gaddis’s habeas claims are due to

be dismissed as unexhausted. Additionally, for the reasons stated by the Magistrate Judge, a

certificate of appealability is due to be denied. (See Doc. 2 at 8).

       A separate order will be entered.

       DONE and ORDERED this June 21, 2021.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




                                                  2
